DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Allowable Subject Matter
Claims 1 through 15 and 21 through 25 are allowed.
 The following is an examiner’s statement of reasons for allowance:  
 A semiconductor device, comprising: a plurality of cells comprising a first group comprising a first power supply and comprises a via coupled to the third power supply, a second group and two cells of a third group comprising a second power supply wiring, a third power supply wiring on a backside of a substrate that supplies the first potential; wherein the cell of the first group is located between the two cells of the third group; wherein the cell of the first group supplies the first potential to the cells of the second group via a wiring on a front-side of the substrate.
 A semiconductor device comprising a cell of a first group, a cells of a second group and two cells of a third group, wherein the first group comprises a first power supply wiring, wherein each of the two cells of the third group comprises a second power supply wiring; the semiconductor device comprises a third power supply wiring on a backside, wherein the first power supply wiring comprises a via coupled to the third power supply wiring; wherein the cell of the first group is located between the two cells of the third group and separated from each of the two cells of the third group in a row direction by a distance.
 A semiconductor device, comprising: a cell of a first group, cells of a second group and two cells of a third group, wherein the cell of the first group comprises a first power supply wiring, wherein at least one of the two cells of the third group comprises a second power supply wiring; a third power supply wiring on a backside of a substrate that supplies the first potential, wherein the first power supply wiring comprises a via coupled to the third power supply wiring; wherein the cell of the first group is located between the two cells of the third group and separated from each of the two cells of the third group in a row direction by a distance, wherein the cell of the first group supplies the first potential via a wiring on a front-side of the substrate.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817

/BRADLEY SMITH/Primary Examiner, Art Unit 2817